               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 JEROME CASIMIR,

                       Plaintiff,
                                                     Case No. 20-CV-274-JPS-JPS
 v.

 BRIDGECREST CREDIT COMPANY,
 LLC, DRIVETIME AUTOMOTIVE                                           ORDER
 GROUP, INC., DRIVETIME CAR
 SALES COMPANY, LLC, and
 CARVANA LLC,

                       Defendants.


1.       INTRODUCTION

         Now before the Court is Defendants Bridgecrest Credit Company,

LLC,1 DriveTime Automotive Group, Inc., and DriveTime Car Sales

Company, LLC’s (the “Moving Defendants”) motion to dismiss for lack of

subject-matter jurisdiction pursuant to Federal Rule of Civil Procedure

12(b)(1). (Docket #12). On February 17, 2021, Plaintiff filed an amended brief

in opposition to the motion, to which the Moving Defendants replied.

(Docket #21, #22). The Court has reviewed these submissions and will grant

the Moving Defendants’ motion to dismiss.




         Defendants assert that Plaintiff incorrectly named “Bridgecrest
         1

Acceptance Corporation” as a defendant and should have named their related
entity Bridgecrest Credit Company, LLC, instead. Like Defendants, the Court will
refer to Bridgecrest Credit Company, LLC as “Bridgecrest” throughout this Order.



     Case 2:20-cv-00274-JPS Filed 07/21/21 Page 1 of 9 Document 24
2.       FACTUAL BACKGROUND

         On January 17, 2018,2 Plaintiff contracted with Defendant Carvana

LLC (“Carvana”) to purchase a 2015 Cadillac XTS. (Docket #8 at 3, #14-2,

#14-3). Defendant Bridgecrest services Plaintiff’s account with Carvana.

(Docket #13 at 1–2). Plaintiff avers that he “never missed a monthly

payment for over 3 years” and that “defendants” (plural) correctly reported

this information to credit reporting agencies (“CRAs”) on a monthly basis.

(Docket #8 at 3). According to Plaintiff, in February 2020, “defendant”

(singular) failed to furnish accurate and complete information regarding

Plaintiff’s credit history to CRAs in violation of the Fair Credit Reporting

Act, 15 U.S.C. § 1681 et seq. (the “FCRA”). Plaintiff states that this caused his

credit score to drop over 100 points. (Id.)3

         On February 20, 2020, Plaintiff filed his initial complaint in this

matter, alleging, inter alia, that Bridgecrest violated the FCRA. (Docket #1).

Although Plaintiff had not yet served Bridgecrest, Bridgecrest contacted

Plaintiff in an attempt to resolve this case. (Docket #13 at 2). In April 2020,

Bridgecrest sent Plaintiff a proposed settlement agreement and “repeatedly

corresponded with Plaintiff in an attempt to resolve his claims.” (Docket

#14 at 2). On June 15, 2020, Plaintiff and Bridgecrest, as well as the Moving

Defendants,4 entered into a “Full Settlement and Release of Claims” (the


        In his amended complaint, Plaintiff states that he entered into this contract
         2

with Carvana on January 16, 2018. (See Docket #8 at 3). However, the Moving
Defendants have submitted copies of Plaintiff’s agreements with Carvana, which
are dated January 17, 2018, (see Docket #14-2, #14-3).
        According to a Bridgecrest employee, Plaintiff filed for bankruptcy
         3

protection in 2019, and as is customary, Bridgecrest deleted his “tradeline” once it
received notice of his filing. (Docket #13 at 2, #14 at 2).
       As defined in the Settlement Agreement, “The Company” includes
         4

“DriveTime Automotive Group, Inc., Bridgecrest Acceptance Corporation,


                               Page 2 of 9
     Case 2:20-cv-00274-JPS Filed 07/21/21 Page 2 of 9 Document 24
“Settlement Agreement”). (Docket #14-3 at 2–4). Under the Settlement

Agreement, the Moving Defendants agreed to allow Plaintiff to retain his

vehicle and would resume reporting Plaintiff’s credit information to major

credit bureaus. (Id. at 2). Plaintiff also agreed to request dismissal of his

complaint “with prejudice” within three days of signing the Settlement

Agreement and provide the Moving Defendants with proof of dismissal by

July 15, 2020. (Id. at 3). Moreover, the Settlement Agreement provides:

        Consider this Agreement as a FULL AND FINAL
        SETTLEMENT AND RELEASE OF ALL CLAIMS that You
        may have against the Company. This applies to any and all
        known and unknown claims that You have against the
        Company, including but not limited to anything related to
        the purchase, use, financing, servicing, repair or
        maintenance of the Vehicle or the Contract (“Claims”). This
        release does not apply to breaches of this Agreement.

(Id.)

        Plaintiff, however, did not file a request for dismissal. Instead, on

July 22, 2020, he filed a motion for leave to amend his complaint. (Docket

#5). Unaware of any settlement discussions and the Settlement Agreement,

the Court granted Plaintiff’s motion, (Docket #7), on July 31, 2020, and

Plaintiff’s amended complaint, (Docket #8), became the operative pleading.

Therein, Plaintiff alleges that Carvana and Bridgecrest violated the FCRA,

for which he seeks punitive damages and attorney’s fees and costs. (Id. at

4–5). He also claims that Bridgecrest is Carvana’s affiliate and, as such,

breached the terms of Plaintiff’s January 17, 2018 agreement with Carvana.




Bridgecrest Credit Company, LLC, DriveTime Car Sales Company, LLC, DS
Nominee Titleholder, LLC, SilverRock Group, Inc., and their affiliates,
predecessors, successors, assigns, directors, officers and employees.” (Docket #14-
3 at 1).


                            Page 3 of 9
  Case 2:20-cv-00274-JPS Filed 07/21/21 Page 3 of 9 Document 24
(Id. at 5). Pursuant to this purported breach, Plaintiff asks the Court to

enjoin Bridgecrest “from falsely reporting [Plaintiff’s] auto payment to the

credit bureau” and to award Plaintiff treble damages. (Id. at 6). Plaintiff also

alleges that “Defendants” interfered with Plaintiff’s contract with Carvana

and again requests an injunction, as well as actual and punitive damages.

(Id. at 6–7). Lastly, Plaintiff claims that the “Defendants” failed to report his

information to CRAs and failed to provide him notice of their actions

because of his race, in violation of 42 U.S.C. §§ 1981–1983. (Id. at 8).5

         The Moving Defendants filed their motion to dismiss this case with

prejudice, arguing that Plaintiff’s claims are mooted by the Settlement

Agreement, and thus, this Court no longer has subject-matter jurisdiction

over those claims. (Docket #12, #13).

3.       LEGAL STANDARD

         Under Article III, § 2 of the United States Constitution, federal
         court jurisdiction is limited to actual, ongoing controversies.
         When the issues presented are no longer live or the parties
         lack a legally cognizable interest in the outcome, the case is
         (or the claims are) moot and must be dismissed for lack of
         jurisdiction.

St. John’s United Church of Christ v. City of Chicago, 502 F.3d 616, 626 (7th Cir.

2007) (internal alterations, quotations, and citations omitted). “Where a

settlement agreement has previously disposed of a claim, the claim is moot,

courts lack subject-matter jurisdiction over the claim, and a Rule 12(b)(1)

motion invoking the settlement agreement must be granted.” Staffing

Advantage LLC v. Definitive Staffing Sols., Inc., Case No. 7:20-cv-00150-M,



       Plaintiff also adds a count for “Irreparable Injury” but does not make clear
         5

what type of relief he is seeking in relation to this alleged injury. (See Docket #8 at
7–8).


                               Page 4 of 9
     Case 2:20-cv-00274-JPS Filed 07/21/21 Page 4 of 9 Document 24
2021 WL 2426340, at *3 (E.D.N.C. June 14, 2021); see also Lindell v. Landis

Corp. 401(K) Plan, 640 F. Supp. 2d 11, 14 (D.D.C. 2009) (construing

defendants’ 12(b)(6) motion for failure to state a claim as a motion pursuant

to 12(b)(1) because “[c]laims that have been resolved by earlier settlement

agreements, and therefore present no ongoing controversy, are moot.”);

Majkowski v. Am. Int’l Grp., Inc., No. 08 CV 4842, 2008 WL 5272193, at *4

(N.D. Ill. Dec. 16, 2008) (dismissing the plaintiff’s claims pursuant to Rule

12(b)(1) because “[t]he settlement agreement is a valid and enforceable

document that binds the parties and moots [the plaintiff’s] claims against

[the defendant].”)

         When reviewing a motion for dismissal under Rule 12(b)(1), a court

must “accept[] as true all well-pleaded factual allegations and draw[]

reasonable inferences in favor of the plaintiffs.” Bultasa Buddhist Temple of

Chi. v. Nielsen, 878 F.3d 570, 573 (7th Cir. 2017). Further, a court “may

properly look beyond the jurisdictional allegations of the complaint and

view whatever evidence has been submitted on the issue to determine

whether in fact subject matter jurisdiction exists.” Evers v. Astrue, 536 F.3d

651, 656–57 (7th Cir. 2008) (internal quotation and citation omitted).

4.       ANALYSIS

         As discussed, by signing the Settlement Agreement, Plaintiff

released the Moving Defendants of “all known and unknown claims” that

he has against them “related to the purchase, use, financing, [or]

servicing . . . ” of Plaintiff’s Cadillac XTS. (Docket #14–3 at 3). Not only did

Plaintiff and Associate General Counsel for the Moving Defendants sign the

last page of the Settlement Agreement, but they also initialed each page of

the same. (See id. at 2–4).




                               Page 5 of 9
     Case 2:20-cv-00274-JPS Filed 07/21/21 Page 5 of 9 Document 24
       Plaintiff does not dispute that he entered into the Settlement

Agreement. Instead, he argues that he believed he was entering into a

contract with Carvana. (Docket #21 at 1). He now claims that “[u]pon closer

review of the agreement plaintiff realized I were [sic] not dealing with

Carvana LLC whom [sic] contracted with, but DriveTime that I had no

contract with, whom I had an earlier dispute so I amended the complaint

that is now upon this motion to dismiss.”(Id. at 2). With little explanation,

Plaintiff describes the Settlement Agreement as “unconscionable” and,

thus, unenforceable because the parties did not have “meeting of the

minds.”6 (Id. at 2–3).

       “Issues regarding the formation, construction, and enforcement of

settlement agreements are governed by state contract law.” Magallanes v. Ill.

Bell Tel. Co., 535 F.3d 582, 584 (7th Cir. 2008). To be sure, under Wisconsin

law, “[t]o constitute an acceptance and the creation of a contract there must

be a meeting of the minds upon all essential terms thereof.” Todorovich v.

Kinnickinnic Mut. Loan & Bldg. Ass’n, 298 N.W. 226, 227 (Wis. 1941). When

determining whether there has been a “meeting of the minds,” Wisconsin

courts “examine[] both the wording of the contract as well as the

surrounding circumstances in an attempt to discern the parties’ intent.”

Metropolitan Ventures, LLC v. GEA Assocs., 717 N.W.2d 58, 66 (Wis. 2006).

       Plaintiff claims that the parties did not have “meeting of the minds,”

and, therefore, the Settlement Agreement is unconscionable. Yet he fails to


       6 Throughout his brief in opposition, Plaintiff refers to both the parties’
Settlement Agreement and arbitration agreement as unconscionable because there
was no meeting of the minds. (See, e.g., Docket #21 at 1, 2–3, 5, 6). Because the
Moving Defendants’ motion to dismiss concerns the Settlement Agreement, the
Court disregards Plaintiff’s arguments regarding the unconscionability of the
parties’ arbitration agreement.


                            Page 6 of 9
  Case 2:20-cv-00274-JPS Filed 07/21/21 Page 6 of 9 Document 24
inform the Court as to which terms, exactly, the parties did not both agree.

At most, Plaintiff suggests that he did not realize that he was dealing with

the Moving Defendants, but believed he was dealing with Carvana. (Docket

#21 at 2). However, the first page of the Settlement Agreement makes clear

(in bold font and separated from other text) that the parties to the contract

are Plaintiff and the Moving Defendants, as well as their other affiliated

entities. (Docket #14-3 at 2). Notably, the Settlement Agreement does not

refer to Defendant Carvana. (See id.) Moreover, an agency specialist with

the Moving Defendants, not Carvana, sent Plaintiff the settlement offer on

April 7, 2020. (Docket #23-1). Further, the Moving Defendants represent

that Plaintiff never questioned their involvement in the settlement

negotiations prior to signing the Settlement Agreement. (Docket #22 at 2).

       To be sure, the Settlement Agreement states that “You and the

Company entered into a Retail Installment Contract . . . to finance the

purchase of the Vehicle from Us.” (Id.) Notably, Plaintiff’s Retail Installment

Agreement (Docket #14-2) is between Plaintiff and Carvana. Yet, that Retail

Installment Agreement states, albeit in small font, that the Retail

Installment Agreement could be transferred to another entity. (Docket #14-

2). Regardless, Plaintiff himself offers no explanation as to why he was

confused as to which entities he was contracting with. He merely states that

“[u]pon closer review of the agreement” he realized he was not dealing

with Carvana. (Docket #21 at 2).

       On the one hand, Plaintiff says that he “had no issue with Carvana,”

but, on the other hand, he avers that he thought was making an agreement

with Carvana “upon information and belief” that, by doing so, “[Carvana

LLC] would speedily return [his] filing fees and reinstate [his] trade

line . . . .” (Id. at 1). It is unclear as to why Plaintiff would mistakenly believe


                            Page 7 of 9
  Case 2:20-cv-00274-JPS Filed 07/21/21 Page 7 of 9 Document 24
he was entering into the Settlement Agreement with Carvana if he had no

issues with that party. Moreover, Plaintiff names only “Bridgecrest

Acceptance Corporation” as a defendant in his initial complaint and does

not mention Carvana. (See Docket #1). Plaintiff added Carvana as a

Defendant in his amended complaint, which he filed after signing the

Settlement Agreement. Based on the foregoing, the Court finds Plaintiff’s

argument that he did not realize that he entered into the Settlement

Agreement with the Moving Defendants, as opposed to Carvana, both ill-

founded and unavailing.

         By way of this valid Settlement Agreement, which Plaintiff signed

on June 15, 2020, he released all known and unknown claims that he had or

may have had against the Moving Defendants related to their servicing or

financing of his vehicle. (Docket #14-3 at 3). Therefore, Plaintiff waived the

claims in his amended complaint because they stem from the alleged

actions of the Moving Defendants that occurred prior to June 15, 2020.

Because Plaintiff’s claims against the Moving Defendants are moot, the

Court does not have subject-matter jurisdiction over such claims.

5.       CONCLUSION

         Based on the foregoing, the Court will grant the Moving Defendants’

12(b)(1) motion to dismiss, (Docket #12). At this juncture, the Court also

denies as moot the Moving Defendants’ alternative requests to: (1) compel

arbitration regarding and recover costs stemming from Plaintiff’s failure to

promptly dismiss his claims against the Moving Defendants as required by

the Settlement Agreement, and (2) dismiss DriveTime Automotive Group,

Inc. and DriveTime Car Sales Company, LLC due to Plaintiff’s insufficient

service of process upon the same. (Id.)




                               Page 8 of 9
     Case 2:20-cv-00274-JPS Filed 07/21/21 Page 8 of 9 Document 24
        Finally, the Court notes that Plaintiff has failed to serve Carvana.

Therefore, this Order shall serve as notice to Plaintiff that the Court may,

within 21 days from the date of this Order, dismiss this case as to Carvana

without prejudice due to Plaintiff’s failure to serve Carvana pursuant to

Civil Local Rule 41(a).7

        Accordingly,

        IT IS ORDERED that Defendants Bridgecrest Credit Company,

LLC, DriveTime Automotive Group, Inc., and DriveTime Car Sales

Company, LLC’s motion to dismiss (Docket #12) pursuant to Federal Rule

of Civil Procedure 12(b)(1) be and the same is hereby GRANTED;

        IT IS FURTHER ORDERED that Defendants Bridgecrest Credit

Company, LLC, DriveTime Automotive Group, Inc., and DriveTime Car

Sales Company, LLC’s alternative requests (Docket #12) be and the same

are hereby DENIED as moot; and

        IT IS FURTHER ORDERED that Defendants Bridgecrest Credit

Company, LLC, DriveTime Automotive Group, Inc., and DriveTime Car

Sales Company, LLC be and the same are hereby DISMISSED with

prejudice from this action for lack of subject-matter jurisdiction.

        Dated at Milwaukee, Wisconsin, this 21st day of July, 2021.

                                        BY THE COURT:



                                        ____________________________________
                                        J. P. Stadtmueller
                                        U.S. District Judge


        “Where the plaintiff has not effected service of process within the time
        7

required by Fed. R. Civ. P. 4(m), and the defendant has not waived service under
Rule 4(d), after 21 days’ notice to . . . the plaintiff if pro se, the Court may enter an
order dismissing the action without prejudice.”


                            Page 9 of 9
  Case 2:20-cv-00274-JPS Filed 07/21/21 Page 9 of 9 Document 24
